COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              No.  08-06-00128-CV
                                                                              )
IN RE: CHARLES JOHN MITSAK                     )     AN ORIGINAL PROCEEDING
                                                                              )
                                                                              )                 IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
 
 
OPINION
ON PETITION FOR WRIT OF MANDAMUS
 
Relator, Charles John Mitsak,
seeks a writ of mandamus against the Honorable Alfredo Chavez, Judge of the
65th District Court of El Paso County. 
Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840
(Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate
remedy at law.  Id.  Based on the petition and record before us,
we are unable to conclude that Relator is entitled to
the relief requested.  Accordingly, we
deny mandamus relief.  See Tex.R.App.P. 52.8(a).
 
 
                                                                                 

May
25, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.